                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Case No. 5:19-cr-00017
                                              )
FRANK JESSE AMNOTT                            )

                                             ORDER

       The defendant, Frank Jesse Amnott, by counsel, moves for a continuance of the change of

plea hearing in this case, and the government does not object. The court finds good cause to grant

the motion. Specifically, second counsel for the defendant was appointed on June 24, 2019, and

more time is needed to evaluate the discovery in this case. A failure to grant the continuance would

therefore deny counsel for the defendant reasonable time to prepare effectively for the hearing,

taking into account the exercise of due diligence.

       The court further finds that the ends of justice served by the granting of the continuance

outweigh the best interest of the public and defendants in a speedy trial, pursuant to 18 U.S.C.

§ 3161(h)(7)(A) of the Speedy Trial Act.

       Accordingly, it is hereby ORDERED that the defendant’s motion for a continuance is

GRANTED and that the change of plea hearing scheduled for July 16, 2019, is continued to August

20, 2019. The time period between July 16, 2019, and August 20, 2019, will be excluded from the

calculation of time under the Speedy Trial Act.

       The clerk is directed to send a copy of this order to all counsel of record.

       Entered: July 15, 2019.


                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge



Case 5:19-cr-00017-EKD-JCH Document 22 Filed 07/15/19 Page 1 of 1 Pageid#: 23
